Case: 12-14366   Date Filed: 05/01/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14366
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:07-cv-00932-DAB

GEORGE H. PALTAN,



                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (May 1, 2013)

Before BARKETT, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-14366        Date Filed: 05/01/2013       Page: 2 of 4


       George Paltan appeals the district court’s 1 award of attorney’s fees under 42

U.S.C. § 406(b) to Richard Culbertson, his attorney before the district court in a

challenge to the Social Security Administration’s denial of his application for

disability insurance benefits and supplemental security income. On appeal, Paltan

argues the district court erred by awarding Culbertson attorney’s fees in the

amount of $182.91, rather than $4,281.83. He maintains the district court

erroneously concluded that the total amount of attorney’s fees recoverable under

42 U.S.C. § 406(a), § 406(b), and the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412(d), could not exceed 25% of Paltan’s past-due benefits.

       The district court did not err in its attorney’s fees calculation. 2 Paltan was

represented in his proceedings before the Social Security Administration by J.

Michael Matthews. After the Commissioner of Social Security denied Paltan’s

application for benefits, Paltan, represented by Culbertson, successfully appealed

to the district court. Following the district court’s remand, the Social Security

Administration awarded Paltan $38,327.35 in past-due benefits. Accordingly,

Matthews and Culbertson could receive, in the aggregate, 25% of those past-due

benefits as attorney’s fees, or $9,581.83. See Dawson v. Finch, 425 F.2d 1192,

       1
         The parties consented to the resolution of the case by a magistrate judge pursuant to 28
U.S.C. § 636(c). For convenience, we refer to the district court throughout this opinion.
       2
         We review the district court’s award of attorney’s fees for abuse of discretion, see
Watford v. Heckler, 765 F.2d 1562, 1569 n.11 (11th Cir. 1985), and review the court’s
interpretation of a statute de novo, Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1271 (11th
Cir. 2010).
                                                2
                Case: 12-14366       Date Filed: 05/01/2013      Page: 3 of 4


1195 (5th Cir. 1970) (holding that 42 U.S.C. § 406 “precludes the aggregate

allowance of attorney’s fees greater than twenty-five percent of the past due

benefits received by the claimant”).3 Because Matthews received $5,300.00 in

attorney’s fees pursuant to 42 U.S.C. § 406(a) for his work before the Social

Security Administration, Culbertson was entitled only to $4,281.83 under § 406(b)

for his work before the district court—i.e., the remainder of the $9,581.83 of

past-due benefits available for attorney’s fees. See Dawson, 425 F.2d at 1195.

       Culbertson, however, previously obtained an attorney’s fees award of

$4,098.92 under the EAJA for the work he did before the district court. As such,

the “Savings Provision” of the EAJA required Culbertson to refund either the

EAJA award or the § 406(b) award, whichever was smaller. 28 U.S.C. § 2412,

note; Pub. L. No. 99-80, § 3, 99 Stat. 186 (1985); see also Jackson v. Comm’r of

Soc. Sec., 601 F.3d 1268, 1271-72 (11th Cir. 2010). Because the $4,098.92 EAJA

award was smaller than the § 406(b) award of $4,281.83, Culbertson was required

to refund the EAJA award to Paltan. Culbertson had the option of either refunding

the EAJA award to Paltan directly, or reducing his § 406(b) award by $4,098.92,

leaving him with a § 406(b) award of $182.91, the figure calculated by the district




       3
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.
                                               3
                Case: 12-14366        Date Filed: 05/01/2013      Page: 4 of 4


court.4 See Jackson, 601 F.3d at 1274 (explaining that an attorney who receives

fees under both the EAJA and § 406(b) “may choose to effectuate the refund by

deducting the amount of an earlier EAJA award from his subsequent 28 U.S.C.

§ 406(b) fee request”).

       In performing this calculus, the district court did not create a new rule

limiting attorney’s fees awards under § 406(a), § 406(b), and the EAJA to 25% of a

claimant’s past-due benefits. Instead, the district court followed binding Circuit

precedent in imposing a 25% cap on attorney’s fees under § 406(a) and (b) in the

aggregate. The court, moreover, did not err by refusing to allow Culbertson to

offset his EAJA award by deducting it from the total of Paltan’s past-due benefits,

which included the § 406(a) award to Matthews, or by prohibiting Culbertson from

receiving double payment under the EAJA and § 406(b) for representing Paltan

before the district court. See id. at 1272 (“We have previously recognized that the

Savings Provision was intended to prevent attorneys from receiving double

recovery under both the EAJA and § 406(b).”). Accordingly, we affirm the district

court’s award of attorney’s fees.

       AFFIRMED.



       4
         Although the district court awarded Culbertson $182.91 under § 406(b), rather than
giving him the option of refunding the EAJA award to Paltan directly, this issue has not been
raised on appeal and it is therefore abandoned. See Access Now, Inc. v. Sw. Airlines, Co., 385
F.3d 1324, 1330 (11th Cir. 2004).
                                                4